Citation Nr: 1002157	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence had been received to reopen 
the claim of service connection for refractive error and 
presbyopia.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1956 to August 
1960.  

By rating actions in June 2003 and May 2004, the RO denied 
service connection for refractive error and presbyopia.  The 
Veteran and his representative were notified of these 
decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the RO 
which found that new and material evidence had not been 
received to reopen the claim of service connection for 
refractive error and presbyopia.  A videoconference hearing 
before the undersigned was held in November 2009.  


FINDINGS OF FACT

1.  Service connection for refractive error and presbyopia 
was last finally denied by an unappealed rating decision by 
the RO in May 2004.  

2.  The evidence received since the May 2004 RO decision is 
essentially redundant of evidence previously considered and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for refractive error and 
presbyopia.  


CONCLUSIONS OF LAW

1.  The May 2004 RO decision which denied service connection 
for refractive error and presbyopia is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for refractive error 
and presbyopia.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 
3.303, 3.307, 3.309, 20.1105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, a letter dated in October 2007 was sent by VA 
to the Veteran in accordance with the duty to notify 
provisions of VCAA, and it is clear from the record that the 
Veteran and his representative are fully aware of the 
evidence necessary to reopen his claim and to establish 
entitlement to the benefit sought.  They were likewise, given 
ample time to submit any such evidence.  Therefore, under the 
specific facts of this case, the Board finds that the Veteran 
was not prejudiced by any defect in the notification letter 
sent in this case, and that the duty to assist in the 
development of his claim has been fulfilled.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the claim, the Board 
must first rule on the matter of reopening of the Veteran's 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for refractive error and 
presbyopia was last finally denied by the RO in May 2004.  
There was no appeal of that rating decision, and it became 
final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim is 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Service connection for a bilateral eye disorder was last 
finally denied by the RO in May 2004, on the basis that, 
other than refractive error and presbyopia, there was no 
evidence of any additional disability of the eyes in service 
or subsequent thereto.  The Veteran was notified of the 
decision and did not appeal.  

The evidence added to the record since May 2004, includes 
copies of private medical reports showing treatment for 
refractive error and presbyopia from 2003 to 2007.  The 
private medical reports do not show any additional eye 
pathology or disability.  

At this point it should be noted that some disabilities, such 
as congenital or developmental defects and refractive error 
of the eye, are not deemed diseases or injuries for VA 
purposes.  38 C.F.R. § 3.303(c) (2009).  However, under 
certain circumstances, service connection may be granted for 
such disorders if they are shown to have been aggravated 
during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 
(July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a 
precedent opinion, VA's General Counsel indicated that, for 
service connection purposes, there is a distinction under the 
law between a congenital or developmental "disease" and a 
congenital "defect."  Congenital diseases may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, may not be 
service connected in its own right.  However, service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect in service.  
VAOPGCPREC 82-90.  Therefore, absent superimposed disease or 
injury, service connection may not be allowed for a 
congenital or developmental defect of the eyes, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  Id; Parker v. Derwinski, 1 
Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  

In this case, the Veteran is not shown to have any evidence 
of an eye disease or disability other than refractive error.  
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury, which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).  

As a whole, the additional medical evidence does not offer 
any new or probative information showing that the Veteran has 
any superimposed disease or injury of the eyes at present 
which is related to service, and is essentially cumulative of 
evidence already of record.  Accordingly, a basis to reopen 
the claim of service connection for refractive error and 
presbyopia has not been presented.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for refractive error and 
presbyopia, the appeal is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


